Citation Nr: 1417175	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a compensable dental disorder.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to an increased evaluation in excess of 10 percent for major depression.

4.  Entitlement to an increased evaluation in excess of 40 percent for lumbar strain.

5.  Entitlement to an increased evaluation in excess of 20 percent for cervical strain.

6.  Entitlement to an increased evaluation in excess of 10 percent for left knee patellofemoral syndrome.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 2008, with service in the Southwest Asia theater of operations.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned via Video Conference hearing in January 2013.  A transcript of the hearing is associated with the claims file.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

In multiple statements, the Veteran asserted that he was seeking service connection for a dental condition in order to establish entitlement to future treatment.  The Board notes that a claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center. 

The issue of entitlement to service connection for chronic fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a current dental disorder for VA compensation purposes.

2.  In May 2010, prior to the promulgation of a Board decision, the Veteran withdrew his appeals as to the issues of entitlement to a higher rating for major depression, lumbar strain, cervical strain, and left knee patellofemoral syndrome. 


CONCLUSIONS OF LAW

1.  A compensable dental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to a rating in excess of 10 percent for major depression, 40 percent for lumbar strain, 20 percent for cervical strain, and 10 percent for left knee patellofemoral syndrome, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letter sent in May 2008, prior to the October 2008 rating decision on appeal.

The record also reflects that the Veteran's service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The Board notes that there is no probative evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.  

The Veteran was afforded a hearing before the undersigned in which he presented oral testimony in support of his claims for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and asked specific questions of the Veteran to determine whether he met the criteria for service connection.  The Veteran also testified as to his treatment and his symptom history.  Additionally, the undersigned asked questions regarding when and by whom he was treated for his claimed conditions in order to identify any missing records that might be pertinent to his claims and which should be obtained prior to a consideration of his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.  Accordingly, the Board will address the merits of the claim.




Service connection for a Compensable Dental Disorder

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a compensable dental disorder. 

Service treatment dental records document that the Veteran had frequent dental treatment during service.  In January 2005, the Veteran reported spontaneous pain in tooth 18 that kept him awake at night.  The dental treatment record assessed irreversible pulpitis with chronic periapical periodontitis.  The Veteran was given a pulpectomy and a medial-distal crack that extended into, but not beyond, the pulp chamber was noted.  A February 2008 dental examination report noted that the Veteran lost tooth 18 "due to fractured crown and root."  There is no evidence of osteomyelitis and the Veteran was assessed with nocturnal bruxism.  In March 2008, the Veteran received a hard occlusal splint and nightguard and was evaluated for replacement or impact in the 18 area.  The dental records noted that the 18 area had healed with deficient vertical and deficient ridge, "which would result in unfavorable crown to root ratio."  

A June 2008 examination report found a history of teeth wearing down due to grinding at night evidenced by grooves carved in near gumline and diagnosed "generalized moderate enamel wear secondary to both bruxism and GERD (gastro-enteric reflux disorder)."  Testing revealed that the mandible, maxilla, ramus, and palates were within normal limits.  The Veteran's lost tooth 18 included a loss of masticatory surface that could be restored by suitable prosthesis.  

In a January 2013 hearing before the Board, the Veteran denied any injury to his jaw and reported that a dentist attempted to do a root canal on his tooth but the "tooth disintegrated, because it was cracked," and the tooth was extracted.  The Veteran reported that the dentist told him the tooth problem developed over time.

Review of the evidence of record is unremarkable for any compensable dental condition.  See 38 C.F.R. § 17.161(a).  There are no diagnoses of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Further, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the evidence does not establish that the Veteran has a compensable dental condition during the pendency of the claim, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Withdrawn Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In a May 2010 Report of General Information, the Veteran indicated that he wished to withdraw the appeals of the claims to entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome, 40 percent for lumbar strain, and 20 percent for cervical strain.  In another May 2010 statement, the Veteran withdrew the appeal of the claim to entitlement to an increased rating in excess of 10 percent for major depression.  Specifically, the Veteran explained that he had greater understanding and was satisfied with his current 10 percent rating.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn his appeals and, accordingly, the Board does not have jurisdiction to review the appeals.  Thus, the issue of entitlement to an increased rating in excess of 10 percent for major depression, 40 percent for lumbar strain, 20 percent for cervical strain, and 10 percent for left knee patellofemoral syndrome, are dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

Entitlement to service connection for a compensable dental disability is denied.

The appeals for the issues of entitlement to an increased rating in excess of 10 percent for major depression, 40 percent for lumbar strain, 20 percent for cervical strain, and 10 percent for left knee patellofemoral syndrome, are dismissed.


REMAND

The Veteran is seeking service connection for a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, claimed as chronic fatigue.  

The Board notes that the Veteran qualifies as a Persian Gulf Veteran, due to active duty service in the Southwest Asia theater of operations during the Persian Gulf War, specifically from deployments to Iraq.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2013).

As a Persian Gulf Veteran, compensation may be established for objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  38 U.S.C.A. § 1117(a).  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Review of the evidence of record reveals numerous complaints and treatment for symptoms the Veteran contends are undiagnosed chronic fatigue syndrome, which began after his service in the Persian Gulf.  In August 1978, the Veteran complained of a headache and blurred vision, with a history of previous untreated headaches, and was assessed migraines from tension.  The Veteran also noted intermittent muscle pain in the triceps, side flank, back, hips, buttocks, wrists, shoulder, elbow, knees.  In December 1983, the Veteran's right hand was swollen, with limited range of motion for over three weeks that was deferred assessment.  An October 1984 service treatment record indicated intermittent, sharp pain from the Veteran's buttock to right thigh for two months, assessed as buttocks pain "etiology unclear."  In September 1989, the Veteran complained of right knee stiffness.  In November 1991, the Veteran was seen for right elbow pain, with no noted trauma, injury, or swelling.  In April, May, and August 1979, February 1980, and August 1993, service treatment records noted a sore throat for multiple days.  In an August 1995 service treatment record, the Veteran noted "cramps in legs, painful shoulder/elbow, recurrent back pain, ENT trouble, fatigue, tired on waking."  He complained of fatigue, being easily distracted, and memory problems described as slow recall.  In December 2003, the Veteran complained of left knee pain and "constant stomachache."  In January 2005, the Veteran reported symptoms of joint pain, muscle spasm, abdominal pain, and "tiring easily, feels sleepy during the day and unrefreshed."  

An October 2002 assessment for a private treatment referral documented symptoms of chronic knee pain, weakness in the legs, and general fatigue that caused the Veteran to fall asleep during the day and wake feeling unrested.  The Veteran was assessed chronic fatigue with anhedonia, possible dysthymia, and rule out pathologic etiology.  

In a January 2008 post-deployment health assessment, the Veteran reported deployment to Camp Fallujah, Iraq, from February 2007 to February 2008, where he experienced symptoms of runny nose, fever, weakness, headaches, back pain, muscle aches, skin diseases or rashes, redness of eyes with tearing, still feeling tired after sleeping, and "difficulty remembering."  

In a June 2008 radiology interpretation report, the Veteran's right shoulder, wrists, hands, left hip, left knee, and left ankle were all found to have no fractures and no significant abnormalities.  In the related examination, the Veteran noted he had constant, daily sore throat, generalized muscle aches, migraine, depression, anxiety, forgetfulness, and general lethargy that keep him from activities.  "I still do not feel rested."

Post-service evidence of record documented continued complaints of fatigue, indigestion, memory trouble, muscle pain, and swelling of the joints.  In September 2009, the Veteran complained  of feeling tired at all times, continued left knee and hip pain, and swelling ankles, feet, hands, and elbows.  A January 2010 private medical treatment note found the Veteran experienced sore throat, nasal congestion, and body aches.

In August 2010, private physician, Dr. K.L., reported that the Veteran had diagnoses of prediabetes with peripheral neuropathy, vitamin D deficiency, combined hyperlipidemia, obesity, and osteoarthritis.  Dr. K.L. noted that high blood sugars can cause fatigue and that obesity contributes to osteoarthritis and causes fatigue.  Dr. K.L. opined that the majority of Veteran's fatigue was related to his blood sugar.  In an August 2010 buddy statement, the Veteran's wife stated the she believed the Veteran's pre-diabetes and vitamin D deficiency began a long time ago because the Veteran was chronically fatigued for many years.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the Veteran's complaints of chronic fatigue, muscle pain, swelling of the joints, headache, and memory problems since his service in Iraq, and competent evidence of continuing post-service symptoms, the Board finds that the Veteran must be afforded a VA examination that addresses the nature and etiology of his chronic fatigue syndrome symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor to address his symptoms claimed as chronic fatigue syndrome due to service in Iraq.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail. Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions:

a. Are the Veteran's symptoms of chronic fatigue, muscle pain, headaches, memory problems, and joint pain associated with a known clinical diagnosis, to include chronic fatigue syndrome? 

b. If the Veteran's symptoms of chronic fatigue, muscle pain, headaches, memory problems, and joint pain are associated with known clinical diagnoses, for each diagnosed disorder address whether it is as least as likely as not (50 percent probability or more) that the disorder had its onset during the Veteran's military service or is otherwise related to his military service.

c. If the Veteran's symptoms cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by chronic fatigue, as established by history, physical examination, and laboratory tests, that have either: 

i. existed for 6 months or more at any time during the pendency of the appeal, or 

ii. exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal? 

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptoms of his disability while on active duty and since that time, even when his records are negative for a diagnosis. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to make the determination, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

2. The Veteran must be advised of the importance of reporting to any scheduled VA examinations, pursuant to 38 C.F.R. § 3.655 (2013).  A copy of all notification letters sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. Once the above-requested development has been completed, the RO must readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


